Mr. Justice Waterman. This was an action brought by appellee as the administrator of the estate of one Vita Valla, who, while working in the stone quarry of appellants, was accidentally killed by the breaking of a wire rope attached to the machinery there in use. The questions presented by this record are entirely concerning the facts of the case. We see no sufficient reason for interfering with the verdict of the jury and the judgment of the court in this regard. The jury have found that the death of Vita Valla was caused by the negligence of appellants, and while there is no occasion for the accusation of criminal negligence so freely made by counsel for appellee, we do think that the evidence sustains the co nclusions of the jury. The damages assessed are not excessive, and the motion for a new trial did not proceed upon the ground that the damages are excessive. Unless assigned as a reason for' a new trial that the damages found were excessive, it can not be urged in this court as a ground for a new trial. Linn v. Linderoth, 40 Ill. App. 320. The judgment will be affirmed. Judgment affirmed..